By the Court,
Hawley, J.:
The State brought suit in the justice’s court and obtained judgment by default. Defendant appealed to the district court, and was therein allowed to file an answer which *357presented an issue that could not have been tried in the justice’s court. Upon the] trial of the issues thus raised defendant obtained judgment. To set aside this judgment relator made this application for a writ of certiorari, claiming that the district court exceeded its jurisdiction.
In the case of Peacock v. Leonard, this Court decided that a district court on appeal had exactly the same jurisdiction as the justice of the peace, from whose court the appeal is taken. 8 Nev. 84.
As the justice could not have tried this case upon the answer filed in the district court, it follows from the rule announced in Peacock v. Leonard, that the proceedings and judgment in the district court should be annulled.